1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                           Case No. 17cr3555-MMA
                                        Plaintiff,       Related Case No. 19cv1174-MMA
12
13   v.                                                  ORDER SUMMARILY DISMISSING
                                                         DEFENDANT’S MOTION TO
14   JENNIFER HANEY,
                                                         VACATE AND CORRECT
15                                    Defendant.         SENTENCE PURSUANT TO 28
                                                         U.S.C. § 2255
16
17                                                       [Doc. No. 60]
18
19
20
21         On March 22, 2018, Defendant Jennifer Haney was charged in a two-count
22   Superseding Information with importing methamphetamine, in violation of Title 21,
23   United States Code, section 952 and 960. See Doc. No. 32. Defendant pleaded guilty to
24   Count 2, and was sentenced to a mandatory minimum custodial term of sixty months.
25   See Doc. Nos. 40, 54. Defendant now moves to vacate her conviction and correct her
26   sentence pursuant to Title 28, section 2255, arguing that she received ineffective
27   assistance of counsel and an unfair sentence. See Doc. No. 60. For the reasons set forth
28   below, the Court summarily DISMISSES Defendant’s motion.

                                                     1
                                                                                    17cr3555-MMA
1                                                 DISCUSSION
2           Section 2255 provides that if a defendant’s motion, file, and records “conclusively
3    show that the movant is entitled to no relief” the Court summarily may dismiss the
4    motion without sending it to the United States Attorney for response. See 28 U.S.C. §
5    2255(b). The rules regarding Section 2255 proceedings similarly state that the Court
6    summarily may order dismissal of a 2255 motion without service upon the United States
7    Attorney only “[i]f it plainly appears from the face of the motion, any attached exhibits,
8    and the record of prior proceedings that the moving party is not entitled to relief . . . .”
9    Rule 4 of the Rules Governing Section 2255 Proceedings. Thus, when a movant fails to
10   state a claim upon which relief can be granted, or when the motion is incredible or
11   patently frivolous, the district court may summarily dismiss the motion. Cf. United States
12   v. Burrows, 872 F.2d 915, 917 (9th Cir. 1989); Marrow v. United States, 772 F.2d 525,
13   526 (9th Cir. 1985).
14          Defendant’s motion is subject to summary dismissal.1 Defendant claims that the
15   sentence she received is unfairly based on her past state convictions and her attorney
16   provided ineffective assistance by agreeing with the prosecution regarding the sixty-
17   month custodial term.2 See Doc. No. 60, 4-5. With respect to the first argument, the
18   Court is statutorily required to consider a defendant’s “history and characteristics” at the
19   time of sentencing. 18 U.S.C. § 3553(a)(1). This includes the defendant’s criminal
20   history. See U.S.S.G. § 4A1.1. As noted above, Defendant pleaded guilty to importing
21   methamphetamine in violation of Title 21, sections 952 and 960. See Doc. No. 32.
22
23
24   1
       The Court need not hold an evidentiary hearing if the issues can be conclusively decided on the basis of
     the record. See Blackledge v. Allison, 431 U.S. 63, 76 (1977); see also United States v. Mejia-Mesa, 153
25   F.3d 925, 929 (9th Cir. 1998) (noting that a “district court has discretion to deny an evidentiary hearing
     on a Section 2255 claim where the files and records conclusively show that the movant is not entitled to
26   relief”). Here, a review of the record conclusively establishes that Defendant is not entitled to relief.
     Therefore, an evidentiary hearing is neither warranted nor required.
27
     2
      The Sixth Amendment right to counsel “extends to the plea-bargaining process.” Lafler v. Cooper,
28   566 U.S. 156, 162 (2012).

                                                         2
                                                                                                 17cr3555-MMA
1    Section 960 sets forth the range of penalties for violating section 952, which includes a
2    five-year mandatory minimum term of imprisonment for an individual in Defendant’s
3    position. See 21 U.S.C. § 960(b)(2)(H). And in this case, Defendant’s prior convictions
4    rendered her ineligible for any relief from the mandatory minimum. See 18 U.S.C. §
5    3553(f); U.S.S.G. § 5C1.2. Moreover, the Ninth Circuit has made clear that a “district
6    court must impose a mandatory minimum sentence even if doing so ‘makes it impossible
7    for the judge to impose a total sentence that the court considers reasonable.’” United
8    States v. Thomas, 843 F.3d 1199, 1205-06 (9th Cir. 2016) (quoting United States v.
9    Washington, 462 F.3d 1124, 1140 (9th Cir. 2006). The Court lacked the authority to
10   sentence Defendant to any lower custodial term.
11         Defendant did not receive an incorrect sentence, nor did she receive ineffective
12   assistance of counsel. Defense counsel submitted a detailed memorandum on her client’s
13   behalf for the Court’s review prior to sentencing. See Doc. No. 48. Counsel advocated
14   for the lowest possible custodial term in this case, the applicable statutory mandatory
15   minimum of sixty months. Ultimately, defense counsel’s efforts were successful, not
16   ineffective, and Defendant has not shown “that counsel’s assistance was not within the
17   range of competence demanded of counsel in criminal cases.” Lambert v. Blodgett, 393
18   F.3d 943, 979-80 (9th Cir. 2004); see also Hill v. Lockhart, 474 U.S. 52, 57-58 (1985).
19                                          CONCLUSION
20         Based on the foregoing, the Court summarily DISMISSES Defendant’s motion.
21   The Court DECLINES to issue a Certificate of Appealability because Defendant has not
22   made a substantial showing of the denial of a constitutional right. See 28 U.S.C. §
23   2253(c)(2); see also Slack v. McDaniel, 529 U.S. 473, 483 (2000). The Clerk of Court is
24   instructed to enter judgment accordingly in the related civil case.
25         IT IS SO ORDERED.
26   DATE: July 5, 2019                     _______________________________________
                                            HON. MICHAEL M. ANELLO
27
                                            United States District Judge
28

                                                   3
                                                                                     17cr3555-MMA
